       Case: 3:18-cv-00330-wmc Document #: 84 Filed: 07/30/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


STATIC MEDIA LLC,

               Plaintiff,

vs.                                                                  Case No.: 18-cv-330

LEADER ACCESSORIES LLC

               Defendant.


          NOTICE OF APPEAL BY DEFENDANT AND JEN-FENG (JEFF) LEE


       Pursuant to Fed. R. App. P. 3 and 4, notice is given that Defendant and its counsel, Jen-

Feng (Jeff) Lee, appeal to the United States Court of Appeals for the Seventh Circuit from the final

Text Only Order on sanctions entered in this action on July 1, 2021, Docket No. 81, including all

prior interlocutory rulings.

       Dated and signed this 30th day of July, 2021 in Madison, Wisconsin.

                                              Respectfully submitted,


                                              s/ Michael J. Modl
                                              Michael J. Modl
                                              AXLEY BRYNELSON, LLP
                                              2 E. Mifflin Street, Suite 200
                                              Madison, WI 53703
                                              Tel: (608) 257-5661
                                              Fax: (608) 257-5444
                                              mmodl@axley.com




                                                 1
       Case: 3:18-cv-00330-wmc Document #: 84 Filed: 07/30/21 Page 2 of 2




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 30, 2021, I caused the foregoing document to be served

on all counsel of record via the CM/ECF system.

Dated: July 30, 2021                              /s/ Michael J. Modl
                                                  Michael J. Modl




                                              2
